FOR PUBLICATION                        FILED
                UNITED STATES COURT OF APPEALS                     SEP 14 2016

                                                               MOLLY C. DWYER, CLERK
                        FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS




SUNEARTH, INC., a California             No.   13-17622
corporation; THE SOLARAY
CORPORATION, a Hawaiian                  D.C. No. 4:11-cv-04991-CW
corporation,                             Northern District of California,
                                         Oakland
           Plaintiffs-Appellants,

v.                                       ORDER

SUN EARTH SOLAR POWER CO.,
LTD., FKA Ningbo Solar Electric Power
Co., Ltd., a Chinese limited liability
company; NBSOLAR USA INC., a
California corporation,

           Defendants-Appellees.
SUNEARTH, INC., a California                     No.   15-16096
corporation; THE SOLARAY
CORPORATION, a Hawaiian                          D.C. No. 4:11-cv-04991-CW
corporation,                                     Northern District of California,
                                                 Oakland
              Plaintiffs-Appellants,

 v.

SUN EARTH SOLAR POWER CO.,
LTD., FKA Ningbo Solar Electric Power
Co., Ltd., a Chinese limited liability
company; NBSOLAR USA INC., a
California corporation,

              Defendants-Appellees.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition shall not be cited as

precedent by or to any court of the Ninth Circuit.




                                          2